PER CURIAM.
Appellants were convicted of rape without recommendation of mercy in the Circuit Court in and for Franklin County, Florida. Subsequently, under authority of Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972), the Supreme Court of Florida in Anderson v. State, 267 So.2d 8 (Fla.1972) vacated and set aside appellants’ death sentences. Because Fla.Stat. § 794.01, F.S.A., (1969) at that time provided for discretionary sentencing by the trial judge in rape cases, we relinquished jurisdiction over appellants’ appeal to the Circuit Court solely for the purpose of imposition of an appropriate sentence. By order dated September 25, 1972, the Circuit Court resentenced defendants to life imprisonment. The cause has now been returned to this Court for consideration of the remaining points on appeal.
A study of the record and briefs leads us to conclude that oral argument would serve no useful purpose in clarifying the issues, and it is therefore dispensed with. We have carefully reviewed appellants’ contentions and it is our judgment that no reversible error has been demonstrated. Accordingly, the convictions, as previously modified by reduction of sentence, are affirmed.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.